DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4-8,12-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 20210129697).

Regarding claim 1, Cho teaches a motor vehicle (shown in figure 2 wherein item 300 is a vehicle and figure 3 item 200) comprising: an electrical energy store (shown in figure 3 wherein vehicle item 200 comprises an electrical energy store interpreted as a battery module, item 270).
Cho teaches a charging device including: at least one charging circuit for charging the electrical energy store a charging unit integrated into the charging circuit, (shown in figure 3 item 250 defined in paragraph [0080] wherein a charging circuit is interpreted as a charging module, items 250 and 260).
Cho teaches wherein the charging unit is detachably coupled to the motor vehicle and removable from the motor vehicle, the charging unit, when removed from the motor vehicle, is connectable to the motor vehicle and operable for charging the energy store (below in figure 11 show wherein wireless charging module item 250 comprises fix/release modules items 251 which allows the charging unit to detachably couple to the motor vehicle. Cho teaches in paragraph [0165] teaches wherein the wireless charging fix/release module 251 may be able to be adhered and fixed to the vehicle).


    PNG
    media_image1.png
    575
    797
    media_image1.png
    Greyscale

Cho figure 1

Regarding claim 2, Cho teaches the motor vehicle according to claim 1, wherein the charging unit comprises a converter (shown in figure 12 a converter item 266).

Regarding claim 4, Cho teaches the motor vehicle according to claim 1, wherein the charging unit comprises a housing including multiple terminals, the terminals designed to couple the charging unit to the energy store and/or the charging device (shown in figure 12 wherein charging unit item 260 comprises multiple terminals defined in paragraph [0173] as a power supply line 262-1, a charging handle 262-3, an input terminal 263, a first output terminal 264-1, a second output terminal 264-2).

Regarding claim 5, Cho teaches the motor vehicle according to claim 4, wherein the terminals are designed to couple the charging unit to the energy store and/or to a processing device of the charging device or a charging inlet of the charging device (paragraph [0176] teaches wherein the charging handle 262-3 is configured to be inserted into a charging port of the energy store within a charge request vehicle 300).

Regarding claim 6, Cho teaches the motor vehicle according to claim 4, wherein the terminals are arranged on a bottom side of the housing (paragraph [0165] teaches wherein the module may be fixed and released on the top and underside of the vehicle. As shown in figure 12, if the charging module item 260 is inverted to attach to the underside of the vehicle, the terminals will be arranged on the bottom side of the housing. With specific arrangements, the terminals of the charging module may be arranged on the bottom side of the housing so that the module may connect with the vehicle).

Regarding claim 7, Cho teaches the motor vehicle according to claim 4, wherein the charging unit comprises a handle on a top side of the housing, and/or at least one socket for connection to an alternating current source and/or at least one socket for connection to a charging inlet of the motor vehicle on a lateral surface of the housing (paragraph [0176] teaches wherein the charging handle 262-3 is configured to be inserted into a charging port of the energy store within a charge request vehicle 300).


Regarding claim 8, Cho teaches the motor vehicle according to claim 1, wherein the charging unit is detachably coupled to the motor vehicle by at least one connection that can be opened in a tool-less manner (paragraph [0176] teaches wherein The charging handle 262-3 is configured to be inserted into a charging port of the charge request vehicle 300).

Regarding claim 12, Cho teaches the motor vehicle according to claim 1, wherein the charging device comprises a processing device designed to communicate with the charging unit (defined in paragraph [0084] wherein the communication module 210 may receive a signal from one or more charge request vehicles 300 and transmit a signal to the charge request vehicle 300). 

Regarding claim 13, Cho teaches the motor vehicle according to claim 12, wherein the processing device is designed to communicate with the charging unit via a discrete link or a serial bus system (paragraph [0089] teaches wherein communication may be established by a serial bus system. 

Regarding claim 14, Cho teaches the motor vehicle according to claim 12, wherein the processing device is configured to control the charging unit and/or a charging process of the energy store, and/or the processing device is configured to communicate with a charging station and/or a control unit of a charging cable (paragraph [0084] teaches wherein , the communication module 210 may be a vehicle communication module for performing communication between the mobile charging vehicle 200 and the charge request vehicle 300, and with an external device. The communication module 210 may support communication in a plurality of communication modes, may receive a server signal from a server, and may transmit a signal to the server.



Regarding claim 16, Cho teaches the motor vehicle according to claim 1, wherein the charging device is designed to carry out a time-dependent charging process and/or a cost-optimized charging process, and/or to control a locking of a charging inlet of the charging device (paragraph [0105] teaches a time dependent charging process as a scheduling process to schedule the charging of the vehicle is established. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20210129697) in view of King (U.S. 20160137076).

Regarding claim 3, Cho teaches the motor vehicle according to claim 2, but does not explicitly teach wherein the charging unit comprises a single-phase or poly-phase rectifier.
	King teaches wherein the charging unit comprises a single-phase or poly-phase rectifier (shown in figure 4 wherein a charging unit item 14, may comprise 3 phase or poly phase rectifier item 214. Paragraph [0037] teaches wherein the remote opportunity charging device 14 of the present invention, once charged by charging station 200, may be removably attached, mounted and electrically coupled to a material transport vehicle's on-board energy storage unit when additional power or energy, thus combination of the Cho and King references are obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Cho reference with the charging system of the King reference so that charging is properly controlled.
The suggestion/motivation for combination can be found in the King reference in paragraph [0037] wherein a 3 phase rectifier is taught. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20210129697) in view of Donnell (US 20130270016).

Regarding claim 9, Cho teaches the motor vehicle according to claim 8, but does not explicitly teach wherein the charging unit is detachably coupled to the motor vehicle by a detent connection, a clamping connection comprising at least one clamping element, a plug connection, and/or a form-locked connection.
	Donnell teaches wherein charging unit is detachably coupled to the motor vehicle by a detent connection, a clamping connection comprising at least one clamping element, a plug connection, and/or a form-locked connection (shown in figure 13 wherein charge controller has male plugs and female plug on the body of the charging device. Donell defines in paragraph [0082] wherein a plug-in charge controller 888 The A/C module 889 may contain a plug on the aforementioned retractable extension cord for plugging the scooter, a vehicle in for charging). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Cho reference with the charging system of the Donnell reference so that detachable charging device may be securely attached to the vehicle.
The suggestion/motivation for combination can be found in the Donnell reference in paragraph [0082] wherein a plug securely attaches the charging device to the vehicle. 


    PNG
    media_image2.png
    521
    721
    media_image2.png
    Greyscale

Donnell figure 11








Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20210129697) in view of Marioni (US 20150266535)

Regarding claim 10, Cho teaches the motor vehicle according to claim 1, but does not explicitly teach wherein the charging unit is arranged behind a cover of the motor vehicle that can be opened.
	Marioni teaches wherein the charging unit is arranged behind a cover of the motor vehicle that can be opened (shown in figures 2 and 3 wherein the charging unit, item 42 defined in paragraph [0094] as a battery charger is arranged behind the cover of the motor vehicle within compartment which can be opened item 15 which houses the engine of the vehicle, a scooter as defined in this invention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Cho reference with the charging system of the Marioni reference so that detachable charging device may be securely within the vehicle.
The suggestion/motivation for combination can be found in the Marioni reference in paragraph [0094] wherein a charging device is secured within the vehicle. 


    PNG
    media_image3.png
    485
    549
    media_image3.png
    Greyscale

Marioni FIgure 2


    PNG
    media_image4.png
    442
    514
    media_image4.png
    Greyscale

Marioni Figure 3
















Regarding claim 11, Cho teaches the motor vehicle according to claim 10, but does not explicitly teach wherein the charging unit is arranged beneath a hood of the motor vehicle.
	Marioni teaches wherein the charging unit is arranged beneath a hood of the motor vehicle (shown in figures 2 and 3 wherein the charging unit, item 42 defined in paragraph [0094] as a battery charger is arranged behind the cover of the motor vehicle within compartment which can be opened item 15 which houses the engine of the vehicle, a scooter as defined in this invention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Cho reference with the charging system of the Marioni reference so that detachable charging device may be securely within the vehicle.
The suggestion/motivation for combination can be found in the Marioni reference in paragraph [0094] wherein a charging device is secured within the vehicle. 













Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20210129697) in view of Chow (US. 20200381923). 

Regarding claim 15, Cho teaches the motor vehicle according to claim 1, but does not explicitly teach wherein the charging device comprises at least one connection device for direct current charging the motor vehicle, and wherein a processing device of the charging device is configured to control a direct current charging process.
	Chow teaches wherein the charging device comprises at least one connection device for direct current charging the motor vehicle, and wherein a processing device of the charging device is configured to control a direct current charging process (defined in paragraph [0049] wherein , the removable battery system 100 is capable of establishing a power connection (e.g., a DC power connection), the system (e.g., the BMC 184) establishes communication, identifies which terminals of an appropriate connector will serve as positive and negative, and specifies a voltage range to be delivered to the external device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Cho reference with the charging system of the Chow reference so that charging device may be able to receive DC charging power when necessary.
The suggestion/motivation for combination can be found in the Chow reference in paragraph [0049] wherein a charging device is secured within the vehicle. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120303397 A1	Prosser; Ronald D.: teaches a vehicle charging device which is removable from the vehicle.
US 20160303988 A1	KANG; Byung Hyouk: .: teaches a vehicle charging device which is external from the vehicle.
US 20150015201 A1	KIM; Yong Woo et al.: .: teaches a vehicle charging device which is external from the vehicle.
US 20140167693 A1	Wood; Michael et al. .: teaches a vehicle charging device which is removable from the vehicle.
US 20150115888 A1	Biagini; Eric: .: teaches a vehicle charging device which is removable from the vehicle.
US 20130193907 A1	Thomas; Cecilia Maria et al.: .: teaches a vehicle charging device which is removable from the vehicle.
US 20140062396 A1	Reddy; Raghothama: .: teaches a vehicle charging device which is removable from the vehicle.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859